Citation Nr: 1432020	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case comes before the Board of Veterans' on from an Appeals (Board) appeal May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky.

In January 2011, the Board remanded this case for additional development, the
case was returned for further appellate review in December 2013,  wherein the Board determined that the Veteran statements of having kidney stones in service were credible regardless of the lack of any corroborating service treatment records. The Board then remanded this case to provide the Veteran with an opportunity to identify additional medical evidence particularly medical evidence prior to May 1976.  Additionally, in this Remand, the Board instructed the AOJ to obtain a VA examination to determine whether the Veteran has a current kidney disability and whether any current kidney disability was related to service.  The case has now returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully the Board must remand this case once again for further evidentiary development.  It is unclear whether the VA has properly discharged the Board's directive to provide the Veteran with a VA examination.

Following the Board December 2013 remand, the evidence appears to show that a VA examination was scheduled in January 2014.  The evidence is limited to a cut-off print out of a digital screen wherein it is record that an examination was scheduled in January 2013 with the additional comments: "cancelled by patient" and "Cancellation Remarks: exam not needed."  Following this entry there is a second entry which records the statements "Feb [] 2014 Cancelled by clinic" and "Cancellation Remarks: need to cancel out, wrong test ordered."   

The Board notes that this print out of a digital screen never identifies the Veteran.  Importantly, the record contains no additional evidence which memorializes any type of notice of an examination sent to the Veteran or a report of contact with the Veteran canceling an examination.  Considering these omission and the limited evidence, the Board is unable to determine whether the AOJ has substantially complied with the Board's December 2013 directive.  Where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board again remands this case to have the directives appropriately discharged.  

The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran must aid in the development of his claim by attending the VA examination as requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a kidney disability. The Veteran should specifically be asked to provide such information for any relevant treatment he received prior to May 1976. After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.
 
2.  Thereafter, schedule the Veteran for a VA examination to obtain a medical opinion as to whether he has a current kidney disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his kidney disability and any continuity of symptoms since that time.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current kidney disability arose during service or is otherwise related to any incident of service. For purposes of this opinion, the examiner should consider the Veteran's lay statements concerning having had kidney stones in service to be credible. 

The examiner should provide a rationale for the conclusions reached.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

